People v Torres (2022 NY Slip Op 00440)





People v Torres


2022 NY Slip Op 00440


Decided on January 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
SHERI S. ROMAN
WILLIAM G. FORD, JJ.


2018-13567
 (Ind. No. 1574/16)

[*1]The People of the State of New York, respondent,
vGuillermo Torres, appellant.


Guillermo Torres, Ogdensburg, NY, appellant pro se. 
Raymond A. Tierney, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Application by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 7, 2020 (People v Torres, 187 AD3d 802), affirming a judgment of the County Court, Suffolk County, rendered October 31, 2018.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., HINDS-RADIX, ROMAN and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court